


115 HRES 803 IH: Expressing support for designation of the weeks of March 25, 2018, through April 7, 2018, as National Young Audiences Arts for Learning Weeks.
U.S. House of Representatives
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
2d Session
H. RES. 803
IN THE HOUSE OF REPRESENTATIVES

March 22, 2018
Mr. Lance (for himself and Mrs. Davis of California) submitted the following resolution; which was referred to the Committee on Education and the Workforce

RESOLUTION
Expressing support for designation of the weeks of March 25, 2018, through April 7, 2018, as National Young Audiences Arts for Learning Weeks.

 
Whereas arts education, comprising a rich array of disciplines including dance, music, theatre, media arts, literature, design, and visual arts, is an essential element of a complete and well-rounded education for all students;  Whereas arts education enables students to develop critical thinking and problem solving skills, imagination and creativity, discipline, alternative ways to communicate and express feelings and ideas, and cross-cultural understanding, which supports academic success nationwide as well as personal growth outside the classroom;  
Whereas the nonprofit arts sector is an economic engine and plays a significant role in the economic health of communities large and small with direct expenditures of wages and benefits as well as goods and services;  Whereas to succeed in today’s economy, students must masterfully use words, images, sounds, and movement to communicate;  
Whereas Young Audiences Arts for Learning impacts over 5,000,000 schoolchildren annually with valuable arts-in-education programs;  Whereas Young Audiences Arts for Learning presents more than 80,000 arts-in-education programs to students and teachers;  
Whereas Young Audiences Arts for Learning works with over 4,600 professional teaching artists;  Whereas Young Audiences Arts for Learning produces programs in more than 8,300 schools and community centers annually;  
Whereas Young Audiences Arts for Learning encompasses 30 affiliates across the country and the entire network of YA affiliates is participating in the 2017 National Young Audiences Arts for Learning Weeks;  Whereas Alliance Arts for Learning Institute in Atlanta, Georgia, provided 300 performances, workshops, and residencies to 10,000 students;  
Whereas Arkansas Learning through the Arts joined the Young Audiences Arts for Learning network to better serve the students throughout the State of Arkansas;  Whereas Arts Council of Kern/Arts for Learning in Bakersfield, California, reached students in schools throughout Kern County;  
Whereas Arts for Learning Connecticut worked with 560,000 students throughout the State of Connecticut last year;  Whereas Arts for Learning Indiana offered arts integrated programs and worked with over 60,000 students throughout the State;  
Whereas Arts for Learning Miami provided 300 in-depth artist residencies with more than 60 partners, with programming reaching youth from infancy through high school graduation;  Whereas Arts for Learning San Diego served over 100,000 students in 170 schools;  
Whereas Arts Partners, Wichita, Kansas, offered almost 1,000 programs to 40,000 students;  Whereas Big Thought in Dallas, Texas, reached more than 143,000 students at over 433 learning locations;  
Whereas Center for Arts-Inspired Learning, in Cleveland, Ohio, provided 6,600 programs for 225,000 children;  Whereas Chicago Arts Partnerships in Education worked with 4,000 students in 75 Chicago Public Schools;  
Whereas Kansas City Young Audiences in Missouri, the largest nonprofit arts education provider in the region, served over 100,000 students;  Whereas Springboard, St. Louis, delivered over 1,000 program sessions to more than 60,000 students in the greater St. Louis region;  
Whereas Think 360 Arts for Learning, in Denver, Colorado, worked with almost 32,000 kids across the State;  Whereas Young Audiences Maryland partnered with every school district in the State to provide programs to almost 180,000 students;  
Whereas Young Audiences New Jersey & Eastern Pennsylvania provided programming to 844 schools and partnering institutions serving over 400,000 students;  Whereas Young Audiences New York worked with 100,000 students across New York City;  
Whereas Young Audiences of Abilene reached more than 15,000 students this year;  Whereas Young Audiences of Houston hosted the Houston Arts Partners conference for more than 1,000 participants and provided 3,000 programs to over 200,000 students;  
Whereas Young Audiences of Louisiana served more than 75,000 students this year;  Whereas Young Audiences of Massachusetts served more than 130,000 students this year;  
Whereas Young Audiences of Northeast Texas’ 45 teaching artists presented 450 programs to 22,000 students across northeast Texas;  Whereas Young Audiences of Northern California provided programs to more than 25,000 students this past year;  
Whereas Young Audiences of Oregon & SW Washington celebrated its 59th year by partnering with schools to provide programs to over 72,000 students across the region;  Whereas Young Audiences of Rochester, established in 1962, is upstate New York’s oldest and most comprehensive arts-in-education organization and worked with over 186,000 students this past year;  
Whereas Young Audiences of Santa Cruz County, Arizona, provided equitable arts integrated learning programs to students in Santa Cruz County;  Whereas Young Audiences of Southeast Texas reached over 26,000 children with arts-in-education programs this past year;  
Whereas Young Audiences of Southwest Florida joined the Young Audiences network to better serve the students in Naples and Collier counties and the surrounding area;  Whereas Young Audiences of Virginia served over 52,000 students last year;  
Whereas Young Audiences of Western New York reached 41,000 children in more than 180 schools, and in afterschool programs at community and cultural centers; and  Whereas the weeks of April 9, 2017, through April 22, 2017, would be appropriate weeks to designate as National Young Audiences Arts for Learning Weeks: Now, therefore, be it
 
That the House of Representatives— (1)supports the designation of National Young Audiences Arts for Learning Weeks; 
(2)honors and recognizes the contributions which Young Audiences Arts for Learning programs have made in enriching the lives of students, teachers, volunteers, families, and communities and pays tribute to arts in education and its contribution to society; and (3)encourages the people of the United States to observe National Young Audiences Arts for Learning Weeks with appropriate ceremonies and activities that promote awareness of the role that arts in education plays in enriching the education of young people and enriching United States society as a whole. 

